DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the Amendment filed 10/05/2021.
           
Claims 1-10 are currently pending. Claims 1, 3, and 5-9 have been amended. Claim 10 has been added. Claims 1 and 6-9 are independent Claims. 

Regarding the 35 USC § 112(b) rejection:
The rejection of claims 6, 8, and 9 has been withdrawn in view of Applicant's amendment.

Regarding the 35 USC § 101 rejection:
The rejection of claim 7 has been withdrawn in view of Applicant's amendment.

Drawings



2.         The drawings are objected to because of the following:

Figures 13 should be designated by a legend such as --Prior Art-- because only that which are old are illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance 


Claim Rejections - 35 USC § 103

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghani (US 20130018825) in view of  Anghel et al. (US 20180039905).







As to Claim 1:
Ghani teaches a learned model integration method for integrating multiple different learned models obtained by letting a learning model learn a predetermined data group, the learning model comprising a tree structure in which multiple nodes associated with respective hierarchically divided state spaces are hierarchically arranged (a tree taxonomy 100 is shown in which the tree taxonomy 100 comprises a top node 102 a plurality of middle nodes 104, and a plurality of bottom nodes 106. Each node of the tree taxonomy 100 represents one learned model. It is understood that the actual number and levels of nodes in the tree taxonomy 700 may vary, but at least one top node and two bottom nodes are usually necessary for a meaningful tree taxonomy; paragraph 0016) , the method comprising: 

reading data related to the multiple different learned models from a predetermined memory (rapidly and efficiently developing learned models … at least one learned model of the plurality of learned models is identified as the basis for the new domain model when the new domain input statistical characteristics compare favorably with the statistical characteristics of the features in the prior input corresponding to the at least one learned model; paragraphs 0007- 0008 and 0015-0017); and 

integrating in which, for each node constituting a tree structure related to the multiple different learned models (a plurality of learned models arranged according to a tree taxonomy; paragraphs 0015- 0019 and Fig. 1) when nodes exist in corresponding positions in the multiple learned models (a tree taxonomy 100 is shown in which the tree taxonomy 100 comprises a top node 102 a plurality of middle nodes 104, and a plurality of bottom nodes 106. Each node of the tree taxonomy 100 represents one learned model; paragraph 0015), the corresponding nodes are integrated, thereby integrating the multiple different learned models into a single learned model (the plurality of learned models may comprise combinations of learned models and/or subsets of individual learned models; paragraphs 0007,  0015, 0016, 0018- 0020, 0026, and 0027).

Ghani, however, does not teach specifically the following:

Anghel teaches when a node exists in only one learned model, the node is duplicated (more processed models may be communicated among nodes, so that many orders in which the model is processed by the nodes may be replicated; paragraph 0021).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ghani with Anghel because it would have provided the enhanced capability for training multiple models simultaneously by performing the single-model fitting process on different successions of nodes.

As to Claim 2:
Ghani does not teach, Anghel teaches in the integrating, when a node exists in only one learned model, the node and all the nodes below that node are duplicated (paragraph 0021).


As to Claim 5:
Anghel teaches a parameter file reading step of reading a parameter file including parameters corresponding to learning conditions of the learned models, and the learned model integration method further comprises a determination step in which when predetermined parameters among the parameters corresponding to the respective learning conditions match, the integrating step is performed, and when the predetermined parameters do not match, the integrating step is not performed (the Abstract, paragraphs 0008 and 0022).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ghani with Anghel because it would have provided the enhanced capability for training multiple models simultaneously by performing the single-model fitting process on different successions of nodes.
As to Claim 6:
Refer to the discussion of Claim 1 above for rejection. Claim 6 is the  same as Claim 1, except Claim 6 is an apparatus Claim and Claim 1 is a method Claim. 

As to Claim 7:
Refer to the discussion of Claim 1 above for rejection. Claim 7 is the  same as Claim 1, except Claim 7 is a program Claim and Claim 1 is a method Claim. 

As to Claim 8:
Refer to the discussion of Claim 1 above for rejection. Claim 8 is the  same as Claim 1, except Claim 8 is an IC chip Claim and Claim 1 is a method Claim. 

As to Claim 9:
Refer to the discussion of Claim 1 above for rejection. Claim 9 is the  same as Claim 1, except Claim 9 is a system Claim and Claim 1 is a method Claim. Additionally, Ghani teaches (paragraphs 0015- 0017) a learning apparatus layer including one or more learning apparatuses for performing learning processing based on a predetermined data group according to a learning model comprising a tree structure in which multiple nodes associated with respective hierarchically divided state spaces are hierarchically arranged (a plurality of learned models arranged according to a tree taxonomy… a tree taxonomy 100 is shown in which the tree taxonomy 100 comprises a top node 102 a plurality of middle nodes 104, and a plurality of bottom nodes 106. Each node of the tree taxonomy 100 represents one learned model), thereby generating learned models (if the learned models are organized in the tree taxonomy 100, the subject associated with the new input can be traversed from a bottom node to the top node); and 

(the plurality of learned models may comprise combinations of learned models and/or subsets of individual learned models; paragraphs 0007,  0015, 0016, 0018- 0020, 0026, and 0027).

Also, Ghani teaches  (paragraphs 0020-0021) the use of a predetermined memory (memory) and a processor (a processor).

As to Claim 10:
Refer to the discussion of Claim 1 above for rejection. Claim 10 is the  same as Claim 1, except Claim 10 is an apparatus Claim and Claim 1 is a method Claim. Ghani further teaches  (paragraphs 0020-0021) the use of a predetermined memory (memory) and a processor (a processor).


b.	Claims 3 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Ghani  in view of  Anghel et al. and further in view of Achin et al. (US 20150339572).  
As to Claim 3:
The combination of Ghani with Anghel teaches each node of the multiple different learned models is associated with a learning-related parameter generated in the process of (Anghel: the Abstract, paragraphs 0008 and 0022), and the integrating further comprises: adding, for integration of the nodes, the numbers of pieces of data related to multiple nodes to be integrated (Ghani: the Abstract, paragraphs 0006- 0008 and 0022), but does not specifically teach “error amount adding of performing, for integration of the nodes, weighted addition on the learning-related parameters associated with multiple nodes to be integrated, according to the numbers of pieces of data.”

Achin teaches error amount adding of performing, for integration of the nodes, weighted addition on the learning-related parameters associated with multiple nodes to be integrated, according to the numbers of pieces of data (paragraphs 0007, 0008, 0122- 0125, and 0139). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Achin with Ghani as modified by Anghel because it would have provided the enhanced capability for producing meta-predictions of the suitability of a modeling technique for a prediction problem by using a meta-machine-learning algorithm trained on the results from solving other prediction problems.

As to Claim 4:
The combination of Ghani with Anghel does not teach, Achin teaches the learning-related parameter is generated in the process of the learning for each node and is an error amount corresponding to prediction accuracy (paragraphs 0007, 0008, 0122- 0125, and 0139). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Achin with Ghani as modified by Anghel because it would have provided the enhanced capability for producing meta-predictions of the suitability of a modeling technique for a prediction problem by using a meta-machine-learning algorithm trained on the results from solving other prediction problems.

Response to Arguments


4.	Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 

Regarding 35 USC § 103 rejection:
Applicant argues that “the Office's interpretation of the word "nodes" is incorrect. "nodes" recited in Applicant's claim 1 are nodes associated with respective hierarchically divided state spaces (see for example Fig. 13 of the present application), i.e., parts of a learned model with a tree structure. By contrast, Ghani appears to mention a tree structure in Fig. 1 of Ghani. However, as stated in [0016] of Giani, each node of the tree taxonomy represents one learned model. i.e., a whole learned model. Therefore, the nature of "nodes" in Ghani are totally different from that in Applicant's claim 1 and thus nodes cannot be identified even under the Broadest Reasonable Interpretation”.

Examiner respectfully disagrees.  Ghani’s teaching “an example of a tree taxonomy 100 is shown in which the tree taxonomy 100 comprises a top node 102 a plurality of middle nodes 104, and a plurality of bottom nodes 106. Each node of the tree taxonomy 100 represents one learned model … The tree taxonomy 100 is organized based on the relationship between the subjects associated with each node” (paragraph 0016)“ read-on the claimed “nodes”.

The scope of the claimed “nodes” clearly transcends the more narrow scope that Applicant attempts to impute through argument. Claimed subject matter, not the specification is the measure of the invention. Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art, In re Self, 213 USPQ 1 (CCPA 1982), In re Priest, 199 USPQ 11 (1978). The recited “nodes” is clearly subject to a broad interpretation as detailed in the rejections maintained above. The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Also, Applicant argues that “Anghel fails to teach or suggest a structure of models transmitted among nodes, and thus one of ordinary skill in the art do not know if such models have tree structure. In other words, Anghel fails to teach or suggest "a.. .method for integrating multiple different learned models .. .tree structure... into a single learned model." Further, although the wording of "replicate," which appears to sound similar to "duplicate," is used in the paragraph [0021] of Anghel, the subject of being replicated is the order in which the model is processed by the nodes, and is not a node of a learned 

Examiner respectfully disagrees. Anghel is combined with Ghani to teach “when a node exists in only one learned model, the node is duplicated. ” Ghani teaches when a node exists in only one learned model, the node is duplicated (the distribution of portions of the dataset across the nodes, and the order in which the model is then processed by the nodes, has an effect on the processed model, M.sub.distributed, that is generated. Given this, an M.sub.distributed, that is equivalent to M.sub.ideal may or may not be generated efficiently. However, more processed models may be communicated among nodes, so that many orders in which the model is processed by the nodes may be replicated; paragraph 0021).

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969)See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (1989) "During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow .... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language 

It is also noted claimed subject matter, not the specification is the measure of the invention. Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art, In re Self, 213 USPQ 1 (CCPA 1982), In re Priest, 199 USPQ 11 (1978). The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).


Conclusion


5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176